Citation Nr: 1137555	
Decision Date: 10/05/11    Archive Date: 10/11/11

DOCKET NO.  09-02 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, to include as secondary to herbicide exposure.

2.  Entitlement to service connection for arthritis, claimed as bone and joint damage.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel



INTRODUCTION

The Veteran served on active duty for training from August 1960 to February 1961 and on active duty from February 1961 to November 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which, in part, denied the benefits sought on appeal.

The Veteran's claims were previously remanded by the Board in July 2010 for additional development.  That development was completed, and the case returns to the Board for appellate review.

The Board notes that the Veteran also perfected an appeal for service connection for posttraumatic stress disorder (PTSD), which was also denied in the March 2008 rating decision promulgated by the RO and remanded by the Board in July 2010.  However, in a May 2011 rating decision, the RO granted service connection for PTSD and assigned a 30 percent rating effective November 20, 2006.  This represents a full grant of the benefit sought on appeal, and the Veteran has not indicated any disagreement with the assigned disability rating or effective date.  Therefore, that issue is no longer before the Board, as a "case or controversy" involving a pending adverse determination that the Veteran has taken exception to does not currently exist with respect to that issue.  See Shoen v. Brown, 6 Vet. App. 456, 457 (1994) (quoting Waterhouse v. Principi, 3 Vet. App. 473 (1992)).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Board finds that additional development is necessary in order to full and fairly adjudicate the Veteran's claims.

Subsequent to the Board's July 2010 remand, the Veteran submitted a statement in which he identified additional VA treatment records that he wanted to add to his claims file.  Specifically, he stated that records dated from November 26, 2008 through the present were available.  These records may be highly probative in evaluating the Veteran's claims, particularly with respect to the issue of whether he has a current diagnosis of diabetes mellitus.  Therefore, on remand, those records should be obtained.  See Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992); see also Jolley v. Derwinski, 1, Vet. App. 37 (1990); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (VA is held to have constructive notice of documents generated by VA, even if the documents have not been made part of the record in a claim for benefits).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain the Veteran's VA treatment records dated from November 26, 2008 from the Wichita VA Medical Center and associate them with the claims file.

2.  After undertaking any additionally indicated development, the AMC/RO should then readjudicate the merits of the Veteran's claims based on all the evidence of record, including any additional information obtained as a result of this remand.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


